 WOODCLIFF LAKE MANOR NURSING HOMEWoodcliff LakeManor Nursing Home,Inc.and1115 Nursing Home and Hospital EmployeesUnion,A Division of 1115 Joint Board andLocal 6,InternationalFederation of HealthProfessionals,International Longshoremen's As-sociation,AFL-CIO,Party in InterestLocal 6,International Federation of Health Profes-sionals, International Longshoremen'sAssocia-tion, AFL-CIOand1115Nursing Home andHospital Employees Union,A Division of 1115Joint Board and WoodcliffLakeManor Nurs-ingHome, Inc., Party in Interest.Cases 22-CA-11676 and 22-CB-47188 September 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DO=N AND MEMBERSJOHANSEN AND BABSONOn 25 April1986AdministrativeLaw JudgeJames F. Morton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed an answering brief.The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecordin light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderin the judge's original decision.'ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that RespondentWoodcliff LakeManor Nursing Home,Inc.,WoodcliffLake, NewJersey, its officers,agents, successors,and assigns,and RespondentLocal6, International Federationof Health Professionals,InternationalLongshore-men's Association,AFL-CIO,itsofficers, agents,and representatives,shall take the action set forthin the Order.'See the judge's original Order as published in 276 NLRB 752 (1985).Robert A. Pulcini, Esq.,for theGeneral Counsel.SidneyZwerlingEsq. (Zwerling & Zwerling),of NewYork, New York, for theRespondentEmployer.343JonathanWalter;Esq. (Kirschner,Walters &Willig),ofPhiladelphia,Pennsylvania,for the Respondent Union.Richard Greenspan,Esq.,of New York,New York, forthe Charging Party.SUPPLEMENTAL DECISIONJAMES F.MORTON,AdministrativeLaw Judge. TheBoard remanded this case"for the limited purpose of re-solving the determinative unit status of employees[Marie]Martin and [Estave]Hercule" as of 12 March1982.The context in which their status is determinativeconcerning the alleged unfair labor practices is set out inthe Board's decision.'The unit consists of all nonsupervisory service andmaintenance employeesof Woodcliffwho worked morethan 20 hours a week.Included in that unit descriptionare employees classified as nurses aides,housekeepingand maintenance employees, and dietary aides.The hearing on remand was held inNew York City.On the entire record in this case,and after due consider-ation of the memorandum submitted by counsel forLocal6, I make the following findings of facts, conclu-sions of law,and recommendations.The General Counsel's only witness at the hearing onremand was Woodcliff's administrator,Emily Howell.2She testified that,inMarch 1982, Martin and Herculehad been full-time housekeeping and maintenance em-ployeeswho worked with unit employees under thesame supervisor.Respecting the Board's discussion of theuse of the number 157 as a departmental code referenceon a payroll exhibit,Howell testified that departmentnumbers 140 to about 160 on that exhibit pertained to di-etary employees and to housekeeping and maintenanceemployees,that the outside data processing firm whichassigned those numbers has made"a lot of mistakes," andthat number 157 is no longer used.I find that Martin and Hercule, on 12 March 1982, hadbeen full-time housekeeping and maintenance employeesof Woodcliff,that they were then in the unit,that therewere then 57 employees in that unit,and that the Gener-al Counsel has not shown thatLocal 6did not then rep-resent a majority of those employees.Accordingly,I resubmit my original findings of fact,conclusions of law, and recommended Orders1 276 NLRB 752 (1985).aMarie Martin and Estave Hercule have left Woodcliff 's employ. TheGeneral Counsel reported that Hercule could not be located and thatMartin had been uncooperative.' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.281 NLRB No. 58